Title: Thomas Jefferson to Joseph Fox, 6 February 1816
From: Jefferson, Thomas
To: Fox, Joseph


          
            Sir
            Monticello Feb. 6. 16.
          
          I have duly recieved your favor of Jan. ___ informing me of your intention to publish the result of your experience in the art of dying and coloring various substances used in common life; and the prospectus specifying the objects particularly. whatever doubt may have heretofore existed it must now be apparent to all that we must become a manufacturing nation, to the extent of our own wants. the aggressions of England and France on our use of the ocean for twenty years past are in proof that we must fabricate within ourselves those comforts from the use of which we are not willing to be cut off, or we must fight for their free conveyance, at the risk and expence of success. the former alternative is shortest. every endeavor therefore to instruct our citizens in the necessary processes is patriotic, and merits their encouragement and to none are these more important than to our household manufacturers, who have all to learn. to them the arts you propose to explain are peculiarly interesting.
          The notice you are pleased to take of my dispositions to promote whatever may be useful to our country, is beyond the merit of the occasions I have had of manifesting them. with my best wishes for a general extension of the benefits of your work, and a just remuneration to yourself, accept the tender of my great respect.
          Th: Jefferson
        